DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claims presented 08/21/2020 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1 and 11 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest an electronic device, the electronic device comprising a display screen, a fingerprint sensor, a storage unit, and at least one processor, the electronic device comprising a plurality of function units stored in the storage unit and causing the at least one processor to: (a) detect a touched area of a touch event on the display screen; (b) determine whether an area size of the touched area being greater than a predetermined threshold; (c) when the area size of the touched area is smaller than the predetermined threshold, determine the touch event is a simple touch operation and execute a corresponding function; and (d) when the area size of the touched area is greater than the predetermined threshold, determine the touch event is a fingerprint input, detect the fingerprint input by the fingerprint sensor and execute a function corresponding to the fingerprint input.

U.S. Patent Application Publication 2013/0053107 A1 to Kang et al. discloses a mobile terminal having a touch screen and a method present a user interface in the mobile terminal having a touch screen. The method includes: detecting a touched area corresponding to a touch when the touch is sensed in the touch screen; and executing different functions according to whether the detected touched area is equal to or greater than a preset area threshold. Various touch inputs are sensed through a touch screen in the mobile terminal, and the mobile terminal and method present user interfaces corresponding to the respective touch inputs. Controller 130 firstly displays an operation screen in step 211. The controller 130 displays the operation screen corresponding to a currently executed menu or application. Next, if a touch does not occur on the touch screen in step 213, the method loops back to step 211 to continue displaying the operation screen and detecting for a touch. However, if a touch occurs on the touch screen 120 in step 213, the controller 130 senses the occurred touch, and detects a touched area corresponding to the touch in step 215. The controller 130 may detect the size of a region on which a touch is sensed on the touch screen 120 as the touched area, and detect one of a plurality of coordinates of a corresponding region as the touched location. The controller 130 compares the touched area with a preset area threshold in step 217. The controller 130 may compare the total size of the touched area or the length corresponding to a certain direction in the touched area with the preset area threshold. That is, the controller 130 determines whether the touched area is equal to or greater than the preset area threshold. If it is determined at step 217 that the touched area is equal to or greater than the area threshold, the controller 130 recognizes the touch as a palm touch and executes a palm touch mode for executing a function corresponding to the palm touch in step 219. If the touched area is equal to or greater than an upper limit of the values corresponding to the area threshold, the controller 130 may execute the palm touch mode. In this case, the controller 130 further classifies a touch input, according to at least one of a touched area corresponding to a touch, a movement of the touch, a moving distance, a moving direction, or a holding time of the palm touch, to execute a corresponding function. If it is determined at step 217 that the touched area is less than the preset area threshold, the controller 130 recognizes the touch as a finger touch and performs a finger touch mode for executing a function corresponding to the finger touch in step 221.

U.S. Patent Application Publication 2015/0040243 A1 to Mittal discloses a computing device configured to operate in a second limited-access state responsive to a value of a characteristic of a user input exceeding a predetermined characteristic threshold. The example operations include receiving, by computing device 2 operating in a first limited-access state, an indication of a first input (302). The indication of the first input may be detected by a presence-sensitive device, such as presence-sensitive display 54 of FIG. 2. Responsive to determining that at least one value exceeds a predetermined characteristic threshold, the example operations further include transitioning the computing device from operating in the first limited-access state to operating in a second limited-access state, wherein the second limited-access state is different from the first limited-access state (304). For instance, access module 8 may cause computing device 2 to transition from the first limited-access state to the second limited-access state in response to determining that the at least one value of a characteristic of the user input exceeds the characteristic threshold. The operations may include determining, by the computing device and based on the indication of the first input, whether at least one value of a characteristic of the first input exceeds a predetermined characteristic threshold. the user input is a touch-based user input, the characteristic of the user input comprises an area of the touch-based user input, predetermined characteristic threshold comprises an area threshold, determining at least one value of the characteristic comprises determining the at least one value corresponding to the area of the touch-based user input, and the area of the touch-based user input comprises an area of contact with a presence-sensitive input device. The example operations further include determining that the at least one value of the area of the touch-based user input exceeds the area threshold.

U.S. Patent Application Publication 2015/0071511 A1 to Wang discloses a finger detection method of a fingerprint recognition integrated circuit. The finger detection device 1 of a fingerprint recognition integrated circuit comprises a plurality of sensing electrodes 10, capacitive sensing layer 20, a signal processing circuit 30, a multiplexer module 40, and a signal register 50. The plurality of sensing electrodes 10 is arranged into an array and defined as a fingerprint sensing zone 11. The capacitive sensing layer 20 covers the plurality of sensing electrodes 10. The signal processing circuit 30 is arranged below the sensing electrodes 10 and electrically connected with the sensing electrodes 10. The multiplexer module 40 triggers at least one of the first multiplexer 41 and the second multiplexer 42 and defines a finger detection zone 43. The finger detection zone 43 includes at least one of the sensing electrodes 10. The signal register 50 is electrically connected with the signal processing circuit 30. Next, in Step S2, trigger the finger detection zone 43 to generate a detection signal, and transmit the detection signal to the signal register 50 via the signal processing circuit 30. Next, in Step S3, compare the detection signal with a preset value. Next, in Step S4, restart the fingerprint sensing zone 11 or keep the fingerprint sensing zone 11 in a triggered state if the detection signal is greater than (or smaller than) the preset value; switch 

However, none of the above teach or fairly suggest the electronic device and associated with it the under-screen fingerprint distinguishing method as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622